Citation Nr: 1114499	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  03-18 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to March 22, 2001, for the award of a 70 percent disability rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to March 22, 2001, for the award of a total rating due to individual unemployability (TDIU), caused by service-connected disabilities.

3.  Entitlement to a rating in excess of 70 percent for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970.  He also had subsequent service in the Reserve during which time his unit was called to active duty from February 1991 to April 1991.

This case was most recently before the Board of Veterans' Appeals (Board) in May 2008 and September 2009.  Each time, it was remanded for further development.  Following the requested development, the RO confirmed and continued the effective date of March 22, 2001, for the award of a 70 percent disability rating for PTSD, as well as for the award of a TDIU.  The RO also confirmed and continued the Veteran's 70 percent rating for PTSD.  Thereafter, the case was returned to the Board for further appellate action.

In March 2009, the Veteran testified at a video conference before the undersigned. 


FINDINGS OF FACT

1.  On April 2, 1997, the RO received the Veteran's initial claim of entitlement to service connection for PTSD, a hearing loss disability, and tinnitus.  

2.  In an unappealed June 1997 rating action, the RO granted the Veteran's claims of entitlement to service connection for the following disabilities, effective April 2, 1997:  PTSD, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; and a bilateral hearing loss disability, evaluated as noncompensable.  

3.  The evidence shows that the Veteran's PTSD, hearing loss disability, and tinnitus are the result of a common etiology.

4.  In an unappealed August 3, 1999, rating decision, the RO confirmed and continued the Veteran's 50 percent rating for PTSD.  

5.  On March 22, 2001, the RO received the Veteran's claim for a rating in excess of 50 percent for PTSD and for a TDIU.

6.  The evidence shows that from March 22, 2000, through March 22, 2001, the Veteran's PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity.  

7.  The evidence shows that on July 12, 1999, the Veteran became unemployable due to his service-connected disabilities.  

8.  At all times during the pendency of the appeal, the preponderance of the competent and credible evidence of record does not show that the Veteran's PTSD has been productive of more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an effective date prior to March 22, 2001, for the award of a 70 percent disability rating for PTSD.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5110(a)-(b) (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.159, 3.400(o) (2010).

2.  The criteria have been met for an effective date of July 12, 1999, for the award of a TDIU.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5110(a)-(b) (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.159, 3.400(o), 4.16(a) (2010).

3.  At all times during the pendency of the appeal, the criteria have not been met for a rating in excess of 70 percent for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to an effective date prior to March 22, 2001, for the award of a 70 percent disability rating for PTSD; entitlement to an effective date prior to March 22, 2001, for the award of TDIU; and entitlement to a rating in excess of 70 percent for PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In this regard, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

As to the earlier effective date claims, the Board notes that the Veteran was not provided notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) prior to the RO's initial adjudication of the claims.  Nonetheless, in Dingess, the Court also held that once service connection is granted the claim is substantiated and further notice as to the effective date element is not required.  Therefore, as a 70 percent rating for PTSD and the award of the TDIU have already been granted and the Veteran is seeking an earlier effective date for the awards of these disability ratings, further notice regarding the effective dates is not required.  Id; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to the increased rating claim, the Board finds that letters dated in June 2001, November 2003, and June 2008 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  While the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the November 2009 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

As to the earlier effective date claims, even if VA had an obligation to provide notice and failed to do so and if it also failed to provide the Veteran with adequate notice as to the rating claim, the Board finds that such procedural defect does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the rating decision, statement of the case, supplemental statement of the case, Board remands, and Court decision.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Moreover, to the extent that the notices that were provided were defective, the Board nevertheless concludes that any deficiency in the notice did not compromise the essential fairness of the appeals process.  Id.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the following:  the Veteran's resume, the Veteran's records reflecting his treatment by VA from July 1997 to September 2008; a July 1999 Vet Center report; a July 1999 report from J. D. C., PhD; statements from the Veteran's wife and a former fellow patient at VA; the Veteran's Social Security records; the transcript of a July 1999 hearing held at the RO before a VA Hearing Officer; and the transcript of the Veteran's March 2009 video conference with the undersigned Acting Veterans Law Judge.  

In May 1997, March 1999, July 2001, and February 2004, VA examined the Veteran to determine the extent of impairment due to his service-connected PTSD.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Background

On April 2, 1997, the RO received the Veteran's claim of entitlement to service connection for PTSD.  

In May 1997, the Veteran was examined by VA to determine the nature and etiology of any psychiatric disability found to be present.  The examiner noted that the Veteran was having recurring intrusive thoughts, nightmares, and flashbacks of life-threatening stressors in Vietnam, including one in which his unit's ammunition dump was blown up during an enemy mortar attack.  He remained hypervigilant and was having trouble controlling his aggressive impulses.  He was socially isolated and having difficulty with interpersonal relationships, as manifested by multiple jobs since returning from Vietnam.  The examiner assigned a Global Assessment of Functioning (GAF) of 55 to 60.  

A May 1997 VA general medical examination showed that the Veteran had been employed as truckdriver with his wife and that they had been unexpectedly fired in December 1997 for unexplained reasons.  They were not applying for a new job.  It was noted that the Veteran had chondromalacia of the patella, bilaterally, and degenerative joint disease symptomatology in his elbows and hands.

In a June 1997 rating action, the RO granted the Veteran's claims of entitlement to service connection for the following disabilities:  PTSD, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; and a bilateral hearing loss disability, evaluated as noncompensable.  Each of those ratings became effective April 2, 1997.  In a June 30, 1997, letter, VA notified the Veteran of that decision, as well as his appellate rights.  

In March 1998, the Veteran applied for VA Vocational Rehabilitation benefits.   In July 1998, a VA counselor found that the Veteran was a feasible candidate for such services.  The VA counselor noted that the Veteran's physical and mental conditions would permit his training and it was noted that he did not have a serious impairment.

In documents, dated in June and August 1998, the U.S. Department of Health and Human Services noted that the Veteran had not been selected for a job but that he was ranked among best qualified.  He was informed that his application would be retained as a permanent document for this vacancy.

During an examination for Social Security in August 1998, it was noted that the Veteran had not been employed since 1997.  

In November 1998, the Veteran submitted correspondence disagreeing with the 50 percent rating for PTSD, noting that he was unemployable due to that disorder.  Therefore, he maintained that a 110 percent rating was warranted.  However, in April 1999, the RO notified the Veteran that the November 1998 correspondence could not serve as a Notice of Disagreement with the June 1997 rating action, because it had not been filed in a timely manner.  Nevertheless, the RO noted that it would serve as a new claim for an increased rating for PTSD.  The Veteran did not appeal the RO's finding.  Therefore, the June 1997 rating decision also became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

In March 1999, the Veteran was examined by VA to determine the extent of impairment due to his service-connected PTSD.  The Veteran stated that he was more depressed since his last VA examination and that he was having difficulty repressing memories of Vietnam.  He also stated that he became angry two to three times a week.  He reported flashbacks and a startle response.  He noted that he slept approximately 4 hours a night.  He stated that approximately twice a month he was treated for PTSD at the Vet Center.  He stated that he had been unemployed for two years and that he had been denied employment at the Post Office due to PTSD.  

On examination, the Veteran was casually dressed, tense, and somewhat agitated.  He was pleasant and cooperative and related in a distant manner.  He was not spontaneous, but did respond to direct questions.  His thought processes were logical, coherent, and goal oriented.  No hallucinations or delusions were elicited.  His mood was depressed and his affect was flattened and blunted.  He was oriented to time, person, and place.  There was no evidence of memory impairment.  His abstract thinking and insight were considered adequate.  Following the examination, the relevant diagnoses were PTSD and dysthymia, moderately severe.  The examiner assigned a GAF of 55 to 60.

Based on the evidence in the claims folder and the examination, the examiner did not see any significant change from the last rating examination.  The Veteran's PTSD continued to be moderately severe to severe and was causing him difficulty in finding employment, particularly with the Post Office.  

On July 12, 1999, the Veteran appeared at a hearing at the RO before a local VA hearing officer.  The Veteran testified that his rating for PTSD did not adequately reflect the level of impairment caused by that disability.  Therefore, he maintained that an increased rating was warranted.  In addition, he contended that a TDIU was warranted.  

In a letter received by VA on July 12, 1999, the Vet Center reported that it had been treating the Veteran for PTSD since April 1980.  The letter stated, essentially, that the Veteran was unemployable due to that disorder.  

In July 1999, the Veteran was examined by J. D. C., PhD, at the behest of the Veteran's service officer.  It was noted that he had had multiple jobs but was currently unemployed.  

But employment history given to Social Security Administration (SSA) in January 1999 cites employment 9/98 to 11/98 and 12/98 to 1/99.  In August 1999, a psychologist with the Social Security Administration stated that the Veteran was able to retain and carry out simple and some more detailed instructions with routine supervision.  The psychologist stated that the Veteran was able to relate, generally, with supervisor and coworkers for work purposes with occasional difficulties but that he was not able to relate to the general public.  

In August 1999, the RO confirmed and continued the 50 percent rating for PTSD.  In so doing, the RO acknowledged the Veteran had raised the issue of entitlement to a TDIU at his July 1999 hearing.  However, the RO declined jurisdiction, noting that the Veteran did not currently meet the schedular requirements for a TDIU.  38 C.F.R. § 4.16(a).  In so concluding, the RO noted that the total evidence did not show a factual basis for extraschedular consideration.  The following month, the RO received the Veteran's Notice of Disagreement with respect to the "last denial in August 1999."  

In October 2000 and on February 12, 2001, the Veteran was seen in the VA Mental Health Clinic for complaints of being depressed and sleeping too much.  He stated that he was not able to get a job.  On each occasion, he was assigned a GAF of 65.

In July 2001, the Veteran was examined by VA to determine the extent of impairment attributable to his service-connected PTSD.  It was noted that he was followed by VA every three to four months and that his history included one suicide attempt.  Reportedly, he had never been hospitalized for PTSD.  He stated that he got two to four hours of sleep per night, which was interrupted by frequent dreams.  During his spare time, he reportedly read and walked.  His social life primarily involved going to the movies.  His sex life was normal.  He stated that he had intermittent crying spells.  

It was noted that the Veteran started drinking at the age of 18 and that he had a history of driving under the influence on 3 occasions, as well as 20 instances of public intoxication.  He had reportedly gone to jail 15 times for a total of three months for intoxication and fighting.  The examiner noted that the Veteran's medical history revealed severe PTSD.  The Veteran stated that he last worked in 1996 and was not working at the time of the examination, because he could not get along with others.  

During the mental status examination, the Veteran looked much older than his stated age.  His speech was of normal flow, volume, and vocabulary.  He maintained eye contact 70 to 80 percent of the time.  He demonstrated circumstantial thought, auditory hallucinations of unspecified sounds, visual hallucinations of shadows, flashbacks, and a startle reaction.  His mood was one of chronic unhappiness.  His insight was poor and his judgment was equivocal.  His concentration was also impaired.  He denied the presence of homicidal or suicidal ideation.  Following the examination, the relevant diagnoses were PTSD, alcohol dependence, dysthymia, and a personality disorder, not otherwise specified.  At the time of the examination, the VA examiner assigned the Veteran a GAF of 65 to 70.  The examiner further found that during the previous 12 months, the Veteran's GAF had been 55 to 60.  The examiner stated that the Veteran psychiatric picture was overwhelmingly complicated by alcohol abuse and dysthymia which could be a primary diagnosis or secondary to substance abuse.
  
During outpatient treatment at the VA Mental Health Center in July and August 2002, the Veteran complained of difficulty sleeping, irritability, and intrusive thoughts.  He reported that he had applied for the PTSD treatment at the VA Medical Center in Little Rock, Arkansas.  

On March 22, 2001, the RO received the Veteran's formal claim for a TDIU on a VA Form 21-8940.  

On June 18 2001, the RO issued the Veteran a Statement of the Case on the sole issue of entitlement to an increased rating for PTSD.  The RO informed the Veteran that he had 90 days from the date the Statement of the Case to file an appeal.  However, the Veteran did not do so; and therefore, the August 1999 decision became final 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

On June 27, 2002, the RO confirmed and continued the assigned ratings for PTSD; tinnitus; and bilateral hearing loss disabilities.  The RO also denied the Veteran's claim of entitlement to a TDIU.  In a notice, also dated in June 2002, the Veteran was notified of those decisions, as well as his appellate rights.  The Veteran in October 2002 disagreed with the rating for PTSD, and in November 2002, the VA issued the Veteran a Statement of the Case on the sole issue of entitlement to an increased rating for PTSD.  In June 2003, the RO received the Veteran's timely substantive appeal, with respect to his claim of entitlement to an increased rating for PTSD.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

A VA outpatient treatment report dated in August 2002 noted that the Veteran was having sleep difficulties, irritability, and intrusive thoughts.

In November 2002, the Veteran was admitted to a VA facility for psychiatric care.  On admission, he was alert, friendly, and cooperative as well as oriented to person, place, time, and situation.  His memory was adequate and his mood was positive.
  
During his stay in the hospital, the Veteran indicated that he isolated himself from others in order to cope with his PTSD symptomatology. He also stated that, in the past, he had self-medicated with alcohol.  He denied problems with concentration and short-term memory.  He was able to follow complex directions.  He reported nightmares during his stay but denied hallucinations.  A treatment record indicated that the Veteran had some insight into his PTSD symptoms as well as able to understand and process abstract thoughts and ideas.  He was also deemed capable of making appropriate choices relative to developing and maintaining a healthy lifestyle.  The Veteran reported in group therapy that he had hobbies, but needed to work on social interaction.

The records of the Veteran inpatient treatment between November 2002 and December 2002 further reveal the Veteran to be an active participant in the therapy exercises and attended all classes.  He displayed appropriate dress and grooming, as indicated in various treatment reports.  Such reports also indicated that the Veteran interacted well with his peers and his mood was described as happy, calm, and cooperative.  A November 2002 report noted that the Veteran was very upbeat, making jokes, and laughing frequently.  Another report indicated that the Veteran attempted to comfort his peers when they were frustrated in their crafts session.  The Veteran did well at wood burning, developing a leisure skill that he could use at home after discharge.

In December 2002, the Veteran was discharged from his treatment program. He was alert and oriented at the time of discharge and did not voice any homicidal or suicidal ideation.  The relevant diagnosis was chronic PTSD and he was assigned a GAF of 45.  It was noted that his GAF on admission and during the previous year had been 40.  

In a January 2003 letter, one of the Veteran's former fellow patients, G. E. R. from the VA PTSD program wrote a letter describing his symptomatology.  G. E. R. stated that the Veteran was very angry and had many intrusive thoughts. It was also reported that the Veteran lacked trust of others and had difficulties in communicating his feelings. Additionally, according to G. E. R., the Veteran tried to pay attention but at times was "someplace else."

In a February 2003 statement, the Veteran's wife described his PTSD symptomatology. She stated that over time the Veteran had become less sociable. She also stated that she and the Veteran attended fewer family and tribal events, and that he was very avoidant of crowds.  She added that over the years, the Veteran also developed anger management issues, particularly road rage.  She noted that on one occasion, he chased a vehicle that cut him off.  Moreover, the Veteran's wife reported that he had had difficulty maintaining a job.

During VA followup treatment in February 2003, the Veteran stated that he was feeling good and sleeping well.  He was alert and casually dressed with fair grooming and hygiene.  His speech was spontaneous and fluent.  His mood was euthymic with appropriate affect.  He denied suicidal or homicidal ideation as well as hallucinations.  His insight and judgment were good, and a GAF of 60 was assigned.

From April to December 2003, the Veteran continued to be followed by VA.  Generally, it was noted that he was doing well and the PTSD treatment gains were holding.  In July 2003, the Veteran complained of sleeping problems, nightmares, depression, flashbacks, night sweats, anger, and irritability.  Objectively, his speech was normal and eye contact was good.  His mood was also good, and his affect was nonrestricted, nonlabile and appropriate.  His thought processes were logical and goal-directed.  His memory was grossly intact.  His insight and judgment were deemed to be good.  Thereafter, he was assigned a GAF of 60.  In September 2003, the Veteran was reportedly stable with no evidence of psychosis or suicidal or homicidal ideation.  The diagnosis was PTSD by history and he was assigned a GAF of 70.  In a December 2003 letter, the Veteran's treating VA physician stated that although he was grateful that the Veteran was doing as well as he was, PTSD was a serious and persistent disorder.  

In May 2003, the Veteran underwent a mental residual functional capacity assessment in conjunction with a claim of entitlement to Social Security disability benefits.  He was found to be markedy limited in his ability to interact with the public.  He was moderately limited in his ability to understand and carry out detailed instructions and was moderately restricted in his daily living and maintaining social functioning.  He experienced mild difficulty in maintaining concentration, persistence, and pace.  The Veteran was able to understand, remember, and carry out simple one-step tasks and some, but not all, more detailed tasks under routine supervision.  From a mental standpoint, he was found able to complete a workday, a work week, and to adapt to a work setting.  He was found to be unable to relate to the general public.  

On further assessment, it was noted that the Veteran's activities of daily living included reading and watching television.  He reportedly had nightmares, cold sweats, and trouble sleeping.  He lived alone with his wife.  He could not be around crowds and did not visit or socialize with groups.  He prepared sandwiches, shopped, and drove familiar roots.  His primary difficulty with PTSD was controlling his anger.  

In May 2003, the Social Security Administration granted the Veteran's claim of entitlement to disability benefits.  It was noted that he had become disabled April 1, 2002.  The primary diagnosis was osteoarthrosis and related disorders and the secondary diagnosis was anxiety related disorders.  

In October 2003, the RO sent the Veteran a Supplemental Statement of the Case with respect to his claim of entitlement to a rating in excess of 50 percent for PTSD.

During his February 2004 VA examination, the Veteran had no delusions or hallucinations. He admitted to occasional flashbacks over the years.  His appetite was reasonably good, although it had been better in the past.  He had occasional suicidal ideation, as recently as one month prior to the examination.  Over the years he had driven his car at excessive speed in the dark without any headlights on.

Following the objective evaluation, it was noted that the Veteran's symptomatology had continued at approximately the same rate as recorded at his last examination. However, it was noted that his memory was getting poorer.  His anger and irritability had also increased, making it exceedingly difficult for him to engage in and maintain a job.  The Veteran's social life also remained limited and he reportedly stayed home alone most of the time.  He had no close friends and had a rocky relationship with his wife.  Overall, the VA examiner believed that the Veteran's PTSD had increased in severity.  A GAF of 50 was assigned.

In March 2004, the RO granted the Veteran's claim of entitlement to a TDIU, effective March 22, 2001, through November 11, 2002, and from January 1, 2003.  The gap was the result of a temporary total rating (38 C.F.R. § 4.29) being awarded November 12, through December 31, 2002.  The RO found that its June 27, 2002, denial of a TDIU had been clearly and unmistakably erroneous.  The RO stated that on March 22, 2001, the Veteran had not met the disability percentage criteria for a TDIU.  However, in its March 2004 decision, the RO noted that the Veteran's service-connected PTSD, tinnitus, and hearing loss had been the result of a common etiology or single accident.  As such, they were tantamount to a single disability, evaluated as 60 percent disabling.  38 C.F.R. § 4.16(a).  Thus, the RO found that on March 22, 2001, the Veteran had, in fact, met the disability percentage criteria for a TDIU.

In April 2004, the RO increased the Veteran's rating for PTSD from 50 percent to 70 percent, effective February 3, 2004.  

In February 2005, the Board increased the Veteran's rating for PTSD from 50 to 70 percent prior to February 3, 2004.  The Board confirmed and continued the 70 percent rating, effective February 3, 2004.  

In March 2005, the RO effected the Board's decision and assigned March 22, 2001, as the effective date of the 70 percent rating for PTSD.  

In August 2007 the Court vacated and remanded the Board's February 2005 decision.  The Court found that the Board made no determination as to the effective date for the 50 to 70 percent rating for PTSD prior to February 3, 2004.  In this regard, the Court noted that the Board failed to discuss any evidence prior to July 2001.  The Court also found that the Board did not adequately address the issue of the effective date of the Veteran's TDIU.  

In November 2010, the RO found no evidence of clear and unmistakable error in its June 1997 rating decision which had assigned a 50 percent rating for PTSD and failed to grant a TDIU.  In so concluding, the RO noted that the Veteran did not meet the disability percentage criteria in 38 C.F.R. § 4.16(a) for a TDIU in June 1997.  The Veteran did not appeal.  

The Earlier Effective Date Claims

Generally, the effective date of an award of increased compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). 

There is an exception in that the effective date may the earliest date as of which it is ascertainable that an increase in disability has occurred, provided that the application therefor is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Applicable statutory and regulatory provisions require VA look to all communications from the Veteran which may be interpreted as applications or claims -- formal and informal -- for benefits.  In particular, VA is required to identify and act on informal claims for benefits. 38 C.F.R. §§ 3.1(p), 3.155(a) (2010).  See Servello v. Derwinski, 3 Vet. App. 196 (1992).  

The 70 percent Rating for PTSD

During his hearings on appeal, the Veteran testified that since he filed his initial claim for service connection in April 2, 1997, his PTSD has been at least 70 percent disabling.  Therefore, he maintained that the effective date of that rating should revert to the date he filed his claim.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the evidence discloses that prior to the assignment of his current effective date of March 22, 2001, the RO rated the Veteran's PTSD on two occasions:  in June 1997, when it granted service connection and assigned a 50 percent evaluation, effective April 2, 1997, and in August 1999, when the RO confirmed and continued the 50 percent rating.  The Veteran did not perfect an appeal to either of those decisions; and, therefore, they became final based on the law and regulations then in effect.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran next filed a claim for an increased rating for PTSD on March 22, 2001.  After developing that claim, the RO raised the rating for PTSD from 50 percent to 70 percent, effective March 22, 2001.  

As noted above, the effective date of an award of increased compensation for service-connected disability is fixed in accordance with the facts found, but, generally may not be earlier than the date of receipt of application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). 

In this regard, Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD is rated in accordance with the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  

A 100 percent disability rating is warranted for PTSD when there are such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The above set of symptoms is not an exclusive or exhaustive list.  Rather, it serves as an example of the symptoms that would justify a total rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Relevant to an evaluation of the level of impairment caused by PTSD is the score on the Veteran's GAF Scale.  That scale is found in the DSM-IV at 32 and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The nomenclature in DSM IV has been specifically adopted by VA in the evaluation of mental disorders. 38 C.F.R. § 4.125, 4.130 (2002).  While relevant, the GAF score is not dispositive of the level of impairment cause by such illness. Rather, it is considered in light of all of the evidence of record. See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

The assigned ratings increase or decrease as the Veteran's level of psychiatric impairment improves or declines. For example, a GAF score of 61 to 70 reflects some mild psychiatric symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, however, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  DSM IV at 32. A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Id.; see Carpenter v. Brown, 240, 242 (1995).  A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.; see Richard v. Brown, 9 Vet. App. 266, 267 (1996)).  A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  Id.; see Brambley v. Principi, 17 Vet. App. 20 (2003)

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In considering the Veteran's claim for an earlier effective date, the initial question is whether or not there was an outstanding unresolved claim for an increased rating for PTSD which could provide a basis for an effective date prior to March 22, 2001.  That is, was there a document, formal or informal, filed between the time of the last final decision on August 3, 1999 and the current effective date of March 22, 2001.  In this case, there was not.  Because the record does not show such an unresolved claim, the board finds that there is no basis to assign an effective date prior to March 22, 2001.  However, that does not end the inquiry.  

VA may assign an effective date up to one year prior to the date of the claim, provided that there has been an ascertainable increase in disability during that year.  Thus, the next question is whether or not there was evidence of an ascertainable increase in the Veteran's PTSD pathology between March 22, 2000, and March 22, 2001.  

Applying the above stated criteria for an increased rating, the Board notes that the evidence, dated in October 2000 and February 2001, shows that the Veteran was treated by the VA Psychiatric Service for complaints of being depressed and sleeping too much.  In addition, he stated that he was not able to get a job.  Conspicuously, however, there was no diagnosis of PTSD.  Moreover, the assigned GAF of 65 reflected no more than some mild psychiatric symptoms, or some difficulty in social, occupational, or school functioning.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV).  Indeed, during the interim between March 22, 2000, and March 22, 2001, there was no evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As such, there was no evidentiary basis for a rating in excess of 50 percent for that period.

Inasmuch as there is no procedural or evidentiary basis for a rating in excess of 50 percent prior to March 22, 2001, the Board finds that an earlier effective date for an increased rating is not warranted.  Accordingly, the effective date of March 22, 2001, for a 70 percent rating for PTSD is confirmed and continued, and the appeal is denied.

The TDIU

During his hearings on appeal, the Veteran also testified that since he filed his initial claim for service connection on April 2, 1997, he has been unemployable due to his service-connected disorders.  Therefore, he maintained that the effective date of his TDIU should revert to the date of his initial claim.  

After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence supports a grant of entitlement to TDIU, effective July 12, 1999.  To that extent, the appeal is allowed.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident meet the criteria.  38 C.F.R. § 4.16(a)(2). 

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  VA Adjudication Manual, M21-1MR, Part IV, sub. ii, Ch. 2, Sec. F, 24(d).  This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one, that is, one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Prec. Op. VA Gen. Counsel 75-91 ("Unemployability" in VA Regulations on Total Rating Compensation, Inability to Secure and Follow Substantially Gainful Employment; No Average Person Standard, 57 Fed. Reg. 2317 (1992)).  

Advancing age and nonservice-connected disability may not be considered in the determination of whether a Veteran is entitled to TDIU.  38 C.F.R. § 3.341(a), 4.19 (2010).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In its June 1997 rating action, the RO granted the Veteran's claims of entitlement to service connection for the following disabilities:  PTSD, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; and a bilateral hearing loss disability, evaluated as noncompensable.  Each of those ratings became effective April 2, 1997.  Taken together, the Veteran had a combined rating 60 percent.  38 C.F.R. § 4.25(a) (2010).  In June 1997, the RO notified the Veteran of its decision, as well as his appellate rights.

In a statement, received in November 1998, the Veteran disagreed with the June 1997 decision.  He also raised contentions to the effect that he was unemployable due to his PTSD.  However, because that statement was not timely filed, it could not be considered a Notice of Disagreement with the June 1997 rating action.  However, it did serve as a new claim for an increased rating for PTSD.  The RO did not address the Veteran's contentions with respect to unemployability.  Indeed, the RO did not consider the Veteran's claim of entitlement to a TDIU until its June 2002 rating decision.  At that time, the RO noted that the Veteran did not meet the percentage disability ratings for a TDIU and that he had not been found unemployable due to his service-connected disabilities.  

In a March 2004 rating action, however, the RO found that service-connected disabilities were all the result of the same etiology.  That is, the blast injury which caused the Veteran's service-connected tinnitus and hearing loss disability also constituted the stressor associated with his diagnosis of PTSD.  As such, the RO concluded that the June 2002 rating action had been clearly and unmistakably erroneous when it found that that Veteran's service-connected disabilities did meet the disability percentage criteria for consideration of a TDIU.  

Despite the above actions by the RO, the Board notes that percentage ratings for the Veteran's service-connected disorders had not changed since they were initially assigned by the RO in its June 1997 rating action.  Those ratings became effective in April 1997; and thus, the Board concludes that the Veteran met the disability percentage criteria for a total rating ever since that time.  

While the Veteran met the disability percentage criteria for a TIDU back to April 3, 1997, he did not contend that he was unemployable until a statement in November 1998.  However, since a claim for a TDIU is, in effect, an increased rating claim, the Board finds that whether or not the Veteran was entitled to a TDIU must be considered back almost to the date service connection for his various disabilities became effective.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

After reviewing the record, the Board finds that there is a basis for an effective date for his TDIU back to July 12, 1999, but no earlier.  On that date, VA received a letter from J. D. C., PhD.  Dr. C. reported that he had examined the Veteran at the behest of the Veteran's service officer.  It was noted that the Veteran had had multiple jobs but was then unemployed.  Dr. C. found the Veteran's PTSD productive of severe impairment and assigned a GAF of 45.  A GAF of 45 is reflective of serious symptoms, including, specifically, the inability to keep a job.  DSM-IV at 32.  
In a letter, also received on July 12, 1999, the Vet Center reported that it had treated the Veteran for PTSD since April 1980 and that it had become evident that his condition had continued to worsen and warranted an increase, based on his unemployability.  

Taken together, the Board finds that the report from Dr. C. and the letter from the VetCenter show that the Veteran's unemployability, due to PTSD, had become manifest as early as July 12, 1999.  As such, the effective date of his TDIU should revert to that date.  To that extent, the appeal is allowed. 

In arriving at this decision, the Board has considered the possibility of a still-earlier effective date.  However, the preponderance of the evidence of record is against such a possibility.  In this regard, the Veteran's resume indicates that he had a college degree and that he had had government employment through 1996.  During the last three years of that employment, he had been awarded monetary bonuses.  Moreover, his resume shows that he had participated in many community volunteer activities, had published numerous articles, and given many presentations, particularly with respect to substance abuse.  Nevertheless, in May 1997, VA examined the Veteran to determine the extent of impairment attributable to his PTSD.  

Following the May 1997 VA psychiatric examination, the examiner concluded that the Veteran's PTSD was product of no more than moderately severe impairment.  In fact, the VA examiner assigned the Veteran a GAF of 55 to 60 which reflected no more than moderate difficulty in social, occupational, or school functioning.  DSM-IV at 32.  Moreover, there was no finding of unemployability due to PTSD.  

In June and August 1998, the U.S. Department of Health and Human Services responded to the Veteran's application for employment.  Although he had not been selected for the position for which he had applied, he was informed that he had ranked among the very best qualified and that his application would be retained as a permanent document for the vacancy for which he had applied.  

In addition, the Board notes that in 1998, the Veteran applied for VA Vocational Rehabilitation Service.  In conjunction with that application, the Veteran was interviewed in July 1998 by a VA Vocational Rehabilitation Counselor.  Following that interview, the counselor concluded that it was feasible for the Veteran to pursue VA Vocational Rehabilitation.  It was noted that he did not have serious impairment and that his physical and mental limitations would permit his training for a vocational goal within a reasonable period.  

During an examination for the Social Security Administration in August 1998, it was noted that he had not been employed since 1997.  In this regard, the Veteran's employment history showed no more that short-term employment in late 1998 and early 1999.  Therefore, in March 1999, the Veteran was reexamined by VA to determine the extent of impairment attributable to his PTSD.  

Following the VA examination, the VA examiner concluded that the evidence was against a finding that the Veteran was unemployable due solely to his service-connected PTSD.  Rather, the VA examiner found that the Veteran's PTSD was productive of moderately severe to severe impairment, and he continued to assign a GAF 55 -60.  As noted above, such a GAF is compatible with no more than moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  See DSM IV.

While the VA examiner acknowledged that the Veteran was having difficulty finding employment, particularly with the Post Office, he did not find the Veteran unemployable.  In this regard, the Board notes that by its very nature, a compensably rated service-connected disability is an indication that the disability affects the Veteran's ability to work.  38 C.F.R. § 4.1.  However, that is not the same as finding the Veteran unemployable.  Indeed, there was no finding of unemployability, due solely to service-connected disability, until July 12, 1999.  Therefore, the effective date of the Veteran's TDIU may not be earlier.  


The Increased Rating Claim

The Veteran contends that the 70 percent rating for his PTSD does not adequately reflect the level of impairment caused by that disorder.   Therefore, he maintains that an increased rating is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Since March 2000, the Veteran has had ongoing treatment for PTSD.  The primary manifestations have been intrusive thoughts, nightmares, sleep impairment, crowd avoidance, hypervigilance, startle reaction, irritability, and anger.  They have resulted in difficulty getting along with others and deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  Although the report from the Veteran's hospital treatment in November and December 2002 shows a GAF as low as 40, the preponderance of the evidence generally reflects a GAF no lower than 50.  A GAF of 50 is compatible with serious impairment in which an individual has no friends or is unable to keep a job.  See DSM IV.  Such manifestations are contemplated by a 70 percent rating.  They do not warrant a 100 percent schedular rating.  In this regard, the Veteran does not generally demonstrate gross impairment in his thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; a persistent danger of hurting himself or others; or an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

During his July 2001 VA examination, the Veteran demonstrated circumstantial thought.  However, there is no evidence of gross impairment in his thought processes.  For example, during his November and December 2002 participation in the PTSD program, he was able to understand and process abstract thoughts and ideas, and during VA treatment in 2003, his thought processes were logical and goal directed.  

In January 2003, the Veteran's former fellow patient in the PTSD program reported that the Veteran had difficulty communicating his feelings, and in May 2003, the Social Security examiner found that the Veteran was markedly limited in his inability to interact with the public.  However, the treatment records and examination reports do not show gross impairment in communication.  In fact, when placed in a group setting, he interacted well.  For example, the clinical reports associated with the PTSD program suggest that the Veteran was an active participant and interacted well with his peers.  He was happy, calm, and very upbeat and attempted to comfort his peers when they became frustrated during a particular session.  Such evidence does not bespeak an individual with difficulty communicating.  

During his July 2001 VA examination, the Veteran reported auditory hallucinations of unspecified sounds and visual hallucinations.  However, they have not been shown to be persistent in nature.  In fact, that was the only occasion on which they were reported.  During VA treatment in February 2003 and the VA examination of February 2004, he did not have hallucinations.   

During his July 2001 VA examination, the Veteran reported that he had been cited on three occasions for driving under the influence, as well as 20 instances of public intoxication,  He also reported that he had a total of over 3 months of jail time due to 15 episodes of intoxication and fighting.  While such reports suggest grossly inappropriate behavior, there is no evidence to support his reports of trouble with the authorities, nor is there competent medical evidence to show that his reported alcohol problems are related to PTSD.  In this regard, he reports that he started drinking at the age of 18, which would have been shortly before he went on active duty.  

Since March 2000, the Veteran has reported occasional suicidal ideation.  During his July 2001 VA examination, it was noted that his history included one suicide attempt, and during his February 2004 VA examination, he reported that over the years he had driven his car at excessive speed in the dark with the lights off.  However, evidence, such as the report of his July 2001 examination and the reports of his VA treatment in 2003, shows that he denied suicidal or homicidal ideation.  In any case, the preponderance of the evidence is against a finding that there is a persistent danger of the Veteran hurting himself or others.  

As to the effect of his PTSD on his activities of daily living, there is no evidence that he is unable to feed, clean, or dress himself, or attend to the wants of nature.  For example, during a May 2003 examination for the Social Security Administration, the Veteran reported that he prepared sandwiches, shopped, and drove familiar routes.  Moreover, during his participation in the PTSD program, he displayed appropriate dress and grooming and during his VA treatment in February 2003, his grooming and hygiene were fair.  In fact, during the PTSD program, it was noted that the Veteran was capable of making appropriate choice relative to developing and maintaining a healthy lifestyle.  Indeed, there is no evidence that he experiences an intermittent inability to perform activities of daily living.

With respect to orientation, the Veteran's former fellow roommate in the PTSD program reports that the Veteran tried to pay attention but that there were times when he appeared to be someplace else.  However, the report of the Veteran's participation in his PTSD program, show that he was well-oriented to time, person, place, and situation.  In this regard, there is no evidence to show otherwise. 

Finally, the Board notes that the Veteran has complained of memory problems.  However, during his PTSD program and during VA treatment in 2003, his memory was adequate or grossly intact.  Although it was noted during his February 2004 examination that his memory was getting poorer, there were no findings that it was impaired to the extent that he was unable to remember the names of close relatives, his own occupation, or his own name.  

In sum, since March 2000, the manifestations of the Veteran's PTSD have not met or more nearly approximated the schedular criteria for a 100 percent rating.  Rather, they continue to meet or more nearly reflect the schedular criteria for a 70 percent rating.  Accordingly, that rating is confirmed and continued and that issue on appeal is denied.  This is true at all times during the pendency of the appeal and therefore staged ratings are not needed.  See Hart, supra.

In arriving at this decision, the Board notes the apparent incongruity of granting an earlier effective date for the Veteran's TDIU, due primarily to PTSD, while it denies a schedular rating in excess of 70 percent.  In effect, the Board is denying a total rating for PTSD on a schedular basis but granting a total rating due to the Veteran's unemployability caused, primarily, by PTSD.  Such an anomaly, however, is not inconsistent with the applicable law and regulations.  It must be emphasized that the criteria for a 100 percent schedular rating for PTSD and the criteria for a TDIU are different.  38 C.F.R. §§ 4.16(a), 4.130, Diagnostic Code 9411.  As in this case, the Veteran may meet or more nearly approximate one set of criteria but not the other.  Therefore, it is not incongruous to grant a total rating due to unemployability, yet deny a total rating on a schedular basis.

In arriving at this decision, the Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected PTSD.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected PTSD.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for that disorder.  Moreover, there is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321(b)(1).

In reaching the above conclusions, the Board has also not overlooked the Veteran and his representative's written and oral statements in support of his increased rating claims.  The Board finds more competent the opinions by the medical experts at the VA examinations discussed above, regarding the severity of the claimant's adverse symptomatology, than any lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
ORDER

Entitlement is denied for an effective date prior to March 22, 2001, for the award of a 70 percent disability rating for PTSD.

Entitlement to an effective date of July 12, 1999, for the award of a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 70 percent for PTSD is denied at all times during the pendency of the appeal.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


